                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
                Plaintiff,                           )
                                                     )
       v.                                            )      No. 19-03149-01-CR-S-MDH
                                                     )
TIMOTHY SMITH,                                       )
                                                     )
                Defendant.                           )

                                            ORDER

       Before the Court is Defendant’s Motion to Set Bond. (Doc. 26.) Defendant is detained at

the Greene County Jail awaiting trial on July 6, 2020. On November 22, 2019, following a

detention hearing, the Honorable Michelle L. Peterson of the U.S. District Court for the Western

District of Washington found “(t)here does not appear to be any condition or combination of

conditions that will reasonably assure the defendant’s appearance at future court hearings while

addressing the danger to other persons or the community” and ordered his pretrial detention. (Doc.

4-2 at 5-7.) Defendant now moves the Court to reconsider his detention and set a reasonable bond.

       The undersigned has reviewed the motion, the Pretrial Services Reports (docs. 9, 10) and

the Government’s Response (doc. 27). While recognizing Defendant’s concerns regarding the

spread of the coronavirus (COVID-19), the undersigned does not find his arguments compelling

in light of his risk of flight and danger to the community. Therefore, for the reasons set forth in

the Government’s response, the Motion to Set Bond is DENIED.

       IT IS SO ORDERED.
                                                     /s/ David P. Rush
                                                     DAVID P. RUSH
                                                     UNITED STATES MAGISTRATE JUDGE
       DATE: May 5, 2020




            Case 6:19-cr-03149-MDH Document 28 Filed 05/05/20 Page 1 of 1
